DETAILED ACTION
Claims 1-20 are pending.
Claims 1-6 have been examined
Claims 7-20 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (62/751,905) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on October 13, 2021, is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaaban, “Systolic Architectures”, EECC756, Portland State University, March 11, 2003.
Referring to claim 1, Shaaban has taught a method comprising:
a) receiving a data stream (see slide 2, and note the data stream comprising all elements ax,y and bx,y);
b) separating the data stream into a plurality of data portions (see slide 2.  The data stream is divided into portions, each portion being assigned to a respective row/column of the array);
c) providing the data portions as one or more inputs to a plurality of processing units in at least one systolic array (see slide 2);
d) providing at least one output from the at least one systolic array (see slide 4, for instance.  After the top left element of the array performs processing, it outputs b0,0 to a second element below the top left element); and
e) identifying, based on the at least one output, at least one portion of the data stream for processing (based on this output, the second element identifies that b0,0 is to be processed again, this time with a1,0 (slide 4)).
Referring to claim 4, Shaaban has taught the method of claim 1, wherein the at least one systolic array comprises a two-dimensional array of processing units that receives the data portions (slide 2), fans out the data portions to a pipeline of parallel processing units in the two-dimensional array (the data portions are fanned out to pipelines in the array (where each row is a pipeline and each column is a pipeline)), and moves the data portions through the pipeline of parallel processing units (see slides 2-9).
Referring to claim 5, Shaaban has taught the method of claim 4, wherein the data portions move through the pipeline by advancing from one processing unit to another processing unit on each of a plurality of clock ticks (this is how a systolic array works.  Shaaban shows alignments in time in each of slides 2-9.  This means that that for each cycle (clock tick) a new set of data is input into the beginning of the rows and the top of the columns.  This results in a cascade of operations in the array).
---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaralingam et al., U.S. Patent Application Publication No. 2010/0238942 A1.
Referring to claim 1, Sankaralingam has taught a method comprising:
a) receiving a data stream (see paragraph [0002].  A data message/stream is received);
b) separating the data stream into a plurality of data portions (see paragraph [0002].  The stream is divided into packets/portions);
providing the data portions as one or more inputs to a plurality of processing units in at least one systolic array (see paragraph [0058] and FIG.1.  Each data packet is sent to a systolic array of processing units 28);
d) providing at least one output from the at least one systolic array (see paragraph [0058] and FIGs.1-2.  A decoder 62 within a tile within the array provides an output to switch 63.  While the word “systolic” does not appear in Sankaralingam, one of ordinary skill in the art recognizes that array 28 is a systolic array, as data packets are pumped through adjacent tiles of the array in cascaded/serial fashion on each clock cycle (paragraphs [0062]-[0064])); and
e) identifying, based on the at least one output, at least one portion of the data stream for processing (based on this output, the switch 63 identifies that a portion of the data stream is to be processed by the element in the selected direction.  For instance, if decoder 62 determines that the packet is to be sent east, the east output is produced to control switch 63 so as to identify a portion of the stream associated with that packet for processing by the tile to the east).
Referring to claim 2, Sankaralingam has taught the method of claim 1, wherein the at least one systolic array comprises a plurality of protocol field decoders (from FIG.1, the array 28 includes multiple interconnected tiles 30.  Each tile 30 includes two decoders 62 (one in circuit 48a and another in circuit 48b (see FIGs.1-2)), wherein each decoder is connected to at least two other decoders (as all tiles are connected, all decoders within the tiles are connected), and wherein a processing result from each decoder determines a route that data being processed moves through the at least one systolic array (again, see paragraph [0058] and also see paragraphs [0059]-[0061].  The decoder processes each packet and determines routine for that packet).
Referring to claim 4, Sankaralingam has taught the method of claim 1, wherein the at least one systolic array comprises a two-dimensional array of processing units that receives the data portions (FIG.1, 2D array 28), fans out the data portions to a pipeline of parallel processing units in the two-dimensional array (the data portions are fanned out to pipelines in the array (all of tiles any given packet flows through is a pipeline)), and moves the data portions through the pipeline of parallel processing units (again, see paragraphs [0058]-[0061]).
Referring to claim 5, Sankaralingam has taught the method of claim 4, wherein the data portions move through the pipeline by advancing from one processing unit to another processing unit on each of a plurality of clock ticks (again, see paragraph [0062].  The data hops to an adjacent unit on each clock edge/tick).
Referring to claim 6, Sankaralingam has taught the method of claim 1, further comprising comparing, by the at least one systolic array, a first set of protocol fields in the data stream to a plurality of sets of protocol fields (see paragraph [0069].  Protocol fields of an IP address in the packet are compared to multiple sets of protocol fields associated with each element.  For instance, in FIG.4, one field of the packet is compared against addresses associated with networks B and C.  The packet is sent to the matching tile (e.g. tile B).  At tile B, another field is compared against addresses associated with D and E and is sent to the matching tile). 
---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al., U.S. Patent Application Publication No. 2007/0195951 A1.
Referring to claim 1, Leung has taught a method comprising:
a) receiving a data stream (see paragraph [0001].  A stream of network data is received);
b) separating the data stream into a plurality of data portions (see [0002].  The stream is divided into packets/portions);
c) providing the data portions as one or more inputs to a plurality of processing units in at least one systolic array (see paragraph [0021].  Each data packet is sent to a systolic array of processing units 28);
d) providing at least one output from the at least one systolic array (see paragraphs [0021] and [0039].  Each non-final stage in the array provides a partially encrypted output.  Alternatively, the final stage in the array will produce a fully encrypted output); and
e) identifying, based on the at least one output, at least one portion of the data stream for processing (outputting a partially encrypted output identifies that output for more encryption/processing by a subsequent stage.  Alternatively, outputting a fully encrypted output identifies that output as a portion of the stream that is meant for processing at its next destination).
Referring to claim 2, Leung has taught the method of claim 1, wherein the at least one systolic array comprises a plurality of protocol field decoders (the background of invention (paragraphs [0002]-[0009]) explains that packets will be processed by multiple routers on their way from source to destination.  Each router has a systolic array which can be said to include a decoder that essentially decrypts the packet, and analyzes the header to determine if the packet is at its destination, and, if not, the packet is forwarded to the next router.  As such, there are multiple decoders associated with multiple systolic arrays among multiple routers), wherein each decoder is connected to at least two other decoders (all routers and, hence, all decoders in those routers, are connected), and wherein a processing result from each decoder determines a route that data being processed moves through the at least one systolic array (again, the decoding determines how the data moves from systolic array to systolic array in the chosen routers).
Referring to claim 3, Leung has taught the method of claim 2, wherein the protocol field decoders are used to identify a first portion of the data stream for processing, and to select a type of processing for the first portion, and wherein the type of processing corresponds to one of a plurality of protocols supported by one or more cryptographic engines coupled to encrypt identified portions of data in the data stream (from paragraphs [0008] and [0021], when the router decodes the packet header, this identifies where the packet goes next and sends the packet to the first encryption stage in the array for first encryption.  This is a first of multiple protocols, one associated with each stage in the array pipeline).



Examiner Note
The examiner notes that multiple rejections have been made to reject different combinations of claims, and to illustrate the breadth of at least claim 1.  Due to time constraints, not all dependent claims have been addressed.  However, this is not an indication that they are allowable over the respective prior art.  Should applicant amend to overcome a given prior art reference (in a manner other than simply writing a dependent claim into independent form), the examiner will reject the dependent claims with respect to the other prior art reference(s) at that time, where possible.  Any new such dependent claim rejections will be necessitated by applicant's amendment.  The examiner is not required to make all possible rejections at this time, but has chosen to make some to expedite prosecution.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rader has taught processing data in a systolic array and feeding it back to certain stages of the array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183